Case 1:18-cv-00681-RJL Document 128-6 Filed 01/22/20 Page 1 of 3




                 EXHIBIT 5
1/22/2020            Case 1:18-cv-00681-RJL Gmail - Rich v. Butowsky
                                            Document         128-6 -- Defendants' Motions
                                                                      Filed 01/22/20      Page 2 of 3


                                                                                        Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky -- Defendants' Motions
  Joshua Riley <jriley@bsfllp.com>                                                          Wed, Jan 8, 2020 at 4:14 PM
  To: Eden Quainton <equainton@gmail.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, Sam Hall <shall@willkie.com>


    Mr. Quainton,



    Following up on our most recent call, we will exclude from our motion Butowsky RFA Nos. 65, 66, and 75, and in
    exchange you will provide an appropriately verified supplement to Defendant Butowsky’s responses to the Second Set of
    Interrogatories to make clear under oath that Cassandra Fairbanks is the “close friend” and “source close to Mr. Assange”
    referenced in response to Interrogatory No. 2 (at page 8).



    ~Josh



    Joshua Riley
    Partner




    BOIES SCHILLER FLEXNER LLP
    1401 New York Avenue, N.W.

    Washington, DC 20005

    (t) 202 237.2727

    jriley@bsfllp.com

    www.bsfllp.com




    From: Joshua Riley
    Sent: Wednesday, January 8, 2020 3:52 PM
    To: 'Eden Quainton' <equainton@gmail.com>
    Cc: Michael Go lieb <MGottlieb@willkie.com>; Meryl Governski <MGovernski@BSFLLP.com>; Sam Hall
    <SHall@willkie.com>
    Subject: RE: Rich v. Butowsky -- Defendants' Mo ons


    Mr. Quainton,



    What you write, as counsel, in emails is not a substitute for sworn testimony from your client. You are not really
    suggesting that your 12/6/19 email constitutes a verified response to written discovery requests, are you?

https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-f%3A1655196199266766730&simpl=msg-f%3A165519619926…   1/2
1/22/2020              Case 1:18-cv-00681-RJL Gmail - Rich v. Butowsky
                                              Document         128-6 -- Defendants' Motions
                                                                        Filed 01/22/20      Page 3 of 3

    In any event, in a good faith effort to try to minimize the issues before the Court, if you are requesting that we exclude
    from our motion Butowsky RFA Nos. 65, 66, and 75, then we will do that if you agree to provide an appropriately verified
    supplement to Defendant Butowsky’s responses to the Second Set of Interrogatories to make clear under oath what I
    understand you to have represented in your 12/6/19 email, namely that Cassandra Fairbanks is the “close friend” and
    “source close to Mr. Assange” referenced in response to Interrogatory No. 2 (at page 8). Let me know if that is
    acceptable to you.



    ~Josh

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-f%3A1655196199266766730&simpl=msg-f%3A165519619926…   2/2
